DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 19th, 2021, has been entered.

Response to Amendment
Applicant’s Remarks/Arguments filed on October 19th, 2021, have been carefully considered.
Claims 1, 12, and 19 have been amended.
No claims have been canceled or added.
Claims 1, 5-13, and 15-20 are currently pending in the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 5-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn [US10,268,584] in view of Hahn et al. [US2019/0138220] hereinafter Hahn2 further in view of Salihun [System address map initialization in x86/x64 architecture part 1: PCI-based systems]. Hahn teaches adaptive host memory buffer (HMB) caching using unassisted hinting. Hahn2 teaches adaptive device quality of service by host memory buffer range. Salihun teaches PCI boot processes that map system memory addresses.


non-volatile media having a quantity of memory units [Hahn column 3, lines 13-15 “…tier 3 FTL storage 106 is maintained in NAND or nonvolatile storage of the storage system…”], wherein the non-volatile media includes a flash memory [Hahn column 3, line 31 “…storage device 200 may be a NAND flash device…”].
a volatile memory that stores a first portion of an address map [Hahn column 2, lines 57-59 “…a primary level cache 102 that is maintained in SRAM on a memory controller of the storage device…”], the address map defining logical addresses in terms of physical addresses of the memory units in the non-volatile media [Hahn column 4, lines 3-13 “…host device 201 may use logical addressing by specifying logical block addresses (LBAs) in I/O operations to storage device 200, storage device 200 may use physical addressing to specify memory locations, and address translation module 207 may translate between the logical address space and the physical address space using FTL data stored in HMB 204, storage device SRAM and/or nonvolatile storage 208…”]; and 
a controller configured to process requests from a host system to store data in the non-volatile media or retrieve data from the non-volatile media, the host system having a memory connected to the memory system via a communication channel [Hahn figure 2, feature 204 “Host DRAM”, feature 205 “Bus”, and column 3, lines 46-47 
wherein a cache manager stores a second portion of the address map in the memory of the host system and in response to an operation that uses a logical address defined in the second portion [Hahn column 3, lines 7-8 “…secondary FTL cache 104 may store FTL data that is likely to be accessed next…”], retrieves the second portion of the address map from the memory of the host system [Hahn claim 1, last lines “…select a second portion of the table to cache in a host memory external to the storage device based on the second expected future host access, the second portion selected to include mappings for logical addresses associated with the second expected future host access…”] through the communication channel to the volatile memory of the memory system [Hahn figure 2, feature 204 “Host DRAM”, feature 205 “Bus”, and column 3, lines 46-47 “…Host device 201 may include any suitable device that can communicate with storage device 200 over bus 205…” and column 6, lines 55-60 “…FTL table entries…to the FTL cache…”].
Hahn teaches wherein in response to the operation that uses a logical address defined in the second portion [Hahn column 3, lines 7-8 “…secondary FTL cache 104 may store FTL data that is likely to be accessed next…”], Hahn teaches mapping portions are evicted from memory [Hahn column 5, lines 23-40 “…the address translation requires eviction of a page from one of the FTL caches to allow caching of the FTL data needed for the current I/O command…”].
Hahn fails to explicitly teach the cache manager stores the first portion of the address map from the volatile memory of the memory system through the 
Hahn and Hahn2 are analogous arts in that they both deal with using a host memory buffer to improve SSD performance. 
rd “…improve overall host responsiveness…”].
Hahn2 teaches without accessing a portion of the address map stored in the non-volatile media and without restoring a portion of the address map in the non-volatile media [Hahn2 paragraph 0047, all lines “…Depending on the amount of mapping table information maintained in the FTL mappings region 222 in the HMB 218 and the need to swap in a different portion of the mapping table information into the HMB 218, for example if the NVM system 100 uses the HMB 218 for mapping information storage and the mapping being searched for is not currently in the HMB 218, the mapping information may need to be swapped into the HMB 218 (at 618). When this swapping in of mapping information is needed, the controller 102 will need to make a PCIe access to update the mapping information (e.g. the FTL mappings region 222 of the HMB 218)…”(The examiner has determined from the above citations that the RAM on the NVM contains the L2P mappings for which the HMB would be swapped out with. Hahn2 does not mention any access to non-volatile memory because the RAM holds the mappings and thus the swapping is done with the RAM and the HMB.)]. 
Hahn states the memory of the host system is accessible to the controller at a speed greater than accessing the non-volatile media [Hahn column 1, lines 36-48 “…The performance difference between accessing NAND storage and accessing device DRAM is considerable. For example, access to NAND for a read operation is typically a 
Both Hahn and Hahn2 fail to explicitly teach wherein the memory of the host system is identified to the memory system during the powering up via a base address register. 
However, Salihun does teach the memory of the host system is identified to the memory system during the powering up via a base address register [Salihun page 2, heading “The boot process at a glance”, first lines “This sect ion explains the boot process in sufficient detail to understand the system address map and other bus protocol-related matters that are explained later in this article”. And page 3, 4th bullet point, “Chipset initialization. In this step the chipset registers are initialized, particularly the chipset base address register (BAR). We’ll have a look deeper into BAR later. For the time being, it’s sufficient that you know BAR controls how the chip registers and memory (if the device has its own memory) are mapped to the system address map”, and page 15, section “PCI bus base address registers initialization”, page 16, 2nd paragraph “Figure 7 shows the BAR format for the BAR that maps to CPU memory space. This article deals with this type of BAR because the focus is on the system address map, particularly the system memory map” and last paragraph of page 17, “The size of the memory range required by a PCI device is calculated from the number of writeable bits in the base address bits part of the BAR”]. The examiner has determined from Salihun’s teachings that it was well known to identify the host system memory accessible by the PCI device during the powering up process using the base address 
Hahn, Hahn2, and Salihun are all analogous arts in that they are related to mapping host memory for use in a memory system. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of both Hahn and Hahn2’s with Salihun’s teachings of accessing a BAR during boot-up to map host memory for the benefit of improving the overall PCI device memory read speed by prefetching the BAR that maps to CPU memory space [Salihun page 16, 2nd to last paragraph, last lines “…this feature is used to improve the overall PCI device memory read speed…”].

Regarding claims 5 and 15, as per claim 1, Hahn teaches in response to a request to shut down the memory system, the cache manager stores in the non-volatile media portions of the address map in the memory of the host system and in the volatile memory of the memory system [Hahn column 2, lines 57-59 “…a primary level cache 102 that is maintained in SRAM on a memory controller of the storage device…” and column 3, line 31 “…storage device 200 may be a NAND flash device…”(The examiner has determined this to be an inherent function of flash memory, since the volatile memory will not retain data on power down the flash memory stores the contents of the volatile memory into the non-volatile flash memory upon shutdown. Otherwise any 

Regarding claims 6 and 15, as per claim 1, Hahn teaches the first portion of the address map is updated during at least write operations made using logical addresses defined in the first portion of the address map [Hahn column 8, lines 57-61 “…an I/O command is received. The I/O command may be a read command or a write command regarding a specific LBA range. In step 602, an asynchronous task "D" is created to derive the hint for the I/O command…”].

Regarding claims 7 and 16, as per claim 1, Hahn teaches during powering up the memory system, the cache manager copies the first portion of the address map from the non-volatile media to the volatile memory and the second portion of the address map from the non-volatile media to the memory of the host system [Hahn column 5, lines 46-51 “…at startup to initialize FTL caches 102 and 104 are illustrated. Referring to FIG. 4B, in step 500, on startup of the host system, storage device 200 is initialized. In step 502, the primary and secondary FTL caches are populated with frequently read data, such as data that is frequently read on boot up…”].

Regarding claims 8 and 17, as per claim 1, Hahn teaches the memory of the host system is identified to the memory system during the powering up via a base address register [Hahn column 1, lines 49-57 “…there is an architectural limit on the amount of host memory that can be allocated to direct access by peripheral component interface 

Regarding claims 9 and 18, as per claim 1, Hahn teaches the memory of the host system includes message queues for communications between the host system and the memory system [Hahn column 4, lines 24-25 “…Data path 209 may include data buffers and error detection and correction modules for ensuring data integrity…”(Where the examiner has determined data buffers to be the same as message queues.)].

Regarding claims 10, as per claim 1, Hahn teaches the host system and the memory system communicate over the communication channel in accordance with a communication protocol for peripheral component interconnect express bus [Hahn figure 3, feature 205 and column 3, line 60 “…Peripheral component interface express (PCIe)…”].

Regarding claim 11, as per claim 1, Hahn teaches the memory of the host system is accessible to the controller at a speed greater than accessing the non-volatile media [Hahn figure 1, feature 104, “Host Memory Buffer 1-5μs”].

Regarding claim 13, Hahn teaches the non-volatile media includes a flash memory [Hahn column 3, line 31 “…storage device 200 may be a NAND flash device…”]; the memory system is a solid-state drive [Hahn column 3, lines 33-36 “…storage device 200 may be a NOR flash device, a solid state drive that incorporates NOR and/or NAND flash memory…”]; the host system and the memory system communicate over the communication channel in accordance with a communication protocol for peripheral component interconnect express bus [Hahn figure 3, feature 205 and column 3, line 60 “…Peripheral component interface express (PCIe)…”]; and the memory of the host system is accessible to the controller at a speed greater than accessing the non-volatile media  [Hahn figure 1, feature 104, “Host Memory Buffer 1-5μs”].

Regarding claim 20, as per claim 19, Hahn teaches the method further comprises: identifying, during powering up of the memory system, the memory of the host system via a base address register [Hahn column 1, lines 49-57 “…there is an architectural limit on the amount of host memory that can be allocated to direct access by peripheral component interface express (PCIe) devices. This memory must be dedicated from the non-paged pool and locked to specific physical addresses which the host cannot reallocate, limiting host memory efficiency. As a result, host environments are reluctant to allocate the full 1 to 1,000 ratio that would allow full mapping tables to be stored in the HMB…”(The examiner has determined this action to be inherently taught at power-up since it specifically teaches that it can be set but not changed during 

Response to Arguments
Applicant’s arguments with respect to claims 1, 12, and 19 have been considered but are moot in view of new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CARDWELL whose telephone number is (571)270-1379.  The examiner can normally be reached on Monday - Friday 10-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC CARDWELL/Primary Examiner, Art Unit 2139